FILED
                             NOT FOR PUBLICATION                            AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GLENDA ESMERALDA HERNANDEZ-                      No. 11-71162
BURUCA,
                                                 Agency No. A095-210-902
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Glenda Esmeralda Hernandez-Buruca, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying her motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252

and we dismiss Hernandez-Buruca’s petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Hernandez-Buruca’s petition for review is untimely because she filed it on

April 25, 2011, more than 30 days after the BIA’s decision on March 23, 2011.

See 8 U.S.C. § 1252(b)(1); Stone v. INS, 514 U.S. 386, 405 (1995) (the 30-day

filing period for a petition for review is mandatory and jurisdictional); Magtanong

v. Gonzales, 494 F.3d 1190, 1191 (9th Cir. 2007) (order) (per curiam) (internal

citation omitted) (“A mandatory and jurisdictional rule cannot be forfeited or

waived, and courts lack the authority to create equitable exceptions to such a

rule.”). We reject Hernandez-Buruca’s contentions that the petition was timely

pursuant to the “constructive receipt” rule or Federal Rule of Appellate

Procedure 26(a)(3)(A). Thus, we dismiss the petition for review for lack of

jurisdiction.

       PETITION FOR REVIEW DISMISSED.




                                          2                                      11-71162